             Case 6:19-bk-00179-KSJ         Doc 12    Filed 01/12/19     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

In re:                                        )
DWIGHT DONALD RICHERT and                     )             Case No.: 6:19-bk-00179-KSJ
HOLLY BERRY RICHERT                           )
                                              )
        Debtors.                              )

                           NOTICE OF APPEARANCE,
                REQUEST FOR NOTICE AND RESERVATION OF RIGHTS

         Please take notice that the undersigned attorney appears for Soneet R. Kapila, as Chapter

7 Trustee of Richert Funding, LLC (“Trustee”) and pursuant to, inter alia, F.R.B.P., Rules 2002

and 9007 and §1109(b) of the Bankruptcy Code, requests that all notices given or required to be

given in this case, and all papers served or required to be served in this case, be provided to and

served upon the undersigned.

         PLEASE TAKE NOTICE this request includes not only the notices and papers referred

to in the Bankruptcy Rules set forth above, but also includes, without limitation, any and all

other orders and notices of application, motion, petition, pleading, request, complaint, or

demand, whether formal or informal, whether written or oral, and whether transmitted by or

conveyed by mail, courier service, hand delivery, telephone, facsimile transmission, telegraph,

telex, or otherwise that (1) affects or seeks to affect in any way any rights or interests of any

creditor or party-in-interest in this case, including Trustee with respect to: (a) the debtor; (b)

property of the estate, or proceeds thereof, in which the debtor may claim an interest; or (c)

property or proceeds thereof in the possession, custody or control of others that the debtor may

seek to use; or (2) requires or seeks to require any act, delivery of any property, payment, or

other conduct by Trustee.




47502732;1
             Case 6:19-bk-00179-KSJ        Doc 12     Filed 01/12/19     Page 2 of 3



         PLEASE TAKE NOTICE that neither this Notice of Appearance nor any later

appearance, pleading, claim, or suit shall constitute a submission to this court's jurisdiction nor

waive any (1) right to object to jurisdiction, (2) right to have final orders in noncore matters

entered only after de novo review by a District Judge, (3) right to trial by jury in any proceeding

so triable in this case or any case, controversy, or proceeding related to this case, (4) right to

have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (5) other rights, claims, actions, defenses, setoffs, recoupments, or

remedies to which Trustee is or may be entitled under agreements, in law or in equity, all of

which rights, claims, actions, defenses, setoffs, recoupments, and remedies are expressly

reserved.

Dated: January 12, 2019.              Respectfully submitted,
                                      AKERMAN LLP

                                      s/ Jules S. Cohen
                                      Jules S. Cohen, Esquire, Florida Bar Number: 014520
                                      Samual A. Miller, Esquire, Florida Bar No. 034491
                                      Esther McKean, Esquire, Florida Bar Number: 28124
                                      AKERMAN LLP
                                      Post Office Box 231
                                      Orlando, FL 32802-0231
                                      Phone: (407) 423-4000
                                      Fax: (407) 843-6610
                                      Email: jules.cohen@akerman.com
                                      E-mail: samual.miller@akerman.com
                                      Email: esther.mckean@akerman.com
                                      and
                                      Michael I. Goldberg, Esquire, Florida Bar No.: 886602
                                      Las Olas Centre II, Suite 1600
                                      350 East Las Olas Blvd.
                                      Ft. Lauderdale, FL 33301-2229
                                      Phone: (954) 463-2700
                                      Fax: (954) 463-2224
                                      E-mail: michael.goldberg@akerman.com
                                      Attorneys for Soneet R. Kapila, Chapter 7 Trustee of
                                      Richert Funding, LLC



                                                2
47502732;1
             Case 6:19-bk-00179-KSJ       Doc 12     Filed 01/12/19     Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of January, 2019, I caused the foregoing Notice of
Appearance, Request for Notice and Reservation of Rights to be served electronically on all
parties receiving CM/ECF notification in this case and by United States Mail, postage prepaid,
on Dwight D. and Holly B. Richert, P.O. Box 1886, Windermere, FL 34786 and Jason S. Rigoli,
Esq., Furr & Cohen, P.A., 2255 Glades Road, Suite 301E, Boca Raton, FL 33431.

                                                    By:    /s/ Jules S. Cohen
                                                           Jules S. Cohen, Esquire




                                               3
47502732;1
